Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 1 of 25



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.

  UNITED STATES OF AMERICA,

              Plaintiff,

  v.

  ONE 1999 135-FOOT BAGLIETTO YACHT,
  KNOWN AS M/Y BLUE ICE, OFFICIAL
  NUMBER 40146 REGISTERED IN ST. VINCENT
  AND THE GRENADINES, IN CURACAO,

  APPROXIMATELY $5,999,710.00 IN U.S.
  CURRENCY SEIZED ON OR ABOUT
  DECEMBER 19, 2017,

  APPROXIMATELY $35,488,967.72 IN U.S.
  CURRENCY SEIZED ON OR ABOUT
  JANUARY 8, 2018,

  APPROXIMATELY $4,096,989.74 IN U.S.
  CURRENCY RECOVERED ON OR ABOUT
  JULY 17, 2018,

  REAL PROPERTY LOCATED AT
  RESIDENCIAL SANTA MARIA SIGNATURE,
  APARTMENTS 9-A AND 9-B, INCLUDING
  FIXTURES AND FURNISHINGS, IN PANAMA,
  PANAMA,

  REAL PROPERTY LOCATED AT
  RESIDENCIAL SANTA MARIA SIGNATURE,
  APARTMENTS 2-A, 2-B, 3-B, 5-B, 6-B, 7-B, 8-A,
  11-A, 11-B, INCLUDING FIXTURES AND
  FURNISHINGS, IN PANAMA, PANAMA,

  REAL PROPERTY LOCATED AT
  RESIDENCIAL COSTAMARE, APARTMENT
  24-011, INCLUDING FIXTURES AND
  FURNISHINGS, IN PANAMA, PANAMA,
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 2 of 25



  REAL PROPERTY LOCATED AT
  RESIDENCIAL COSTAMARE, APARTMENT
  24-021, INCLUDING FIXTURES AND
  FURNISHINGS, IN PANAMA, PANAMA,

  REAL PROPERTY LOCATED AT VISTAMAR
  GOLF VILLAGE, NUMBER 3, INCLUDING
  FIXTURES AND FURNISHINGS, IN PANAMA,
  PANAMA,

  REAL PROPERTY LOCATED AT 18555
  COLLINS AVENUE, UNIT 2205, SUNNY ISLES
  BEACH, FLORIDA 33160,

  ALL ASSETS ON DEPOSIT IN ACCOUNT
  NUMBER Z1ULD767 AT VALBURY CAPITAL,
  LTD. IN LONDON, UNITED KINGDOM, and

  REAL PROPERTY LOCATED AT 2101 SOUTH
  SURF ROAD, UNIT 2E, HOLLYWOOD,
  FLORIDA,

                        Defendants In Rem.
                                                      /

                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

         COMES NOW, Plaintiff, the United States of America (the “United States”), by and

  through its undersigned counsel, to allege upon information and belief as follows:

              NATURE OF THE ACTION

         1.      This is a civil action in rem, pursuant to 18 U.S.C. § 981(a)(1)(A), (C), and the

  procedures set forth in Rule G of the Supplemental Rules for Admiralty or Maritime Claims and

  Asset Forfeiture Actions, the Federal Rules of Civil Procedure, and 18 U.S.C. § 985, to forfeit

  assets that constitute proceeds of foreign bribery offenses, property involved in money laundering

  or a conspiracy to commit money laundering, and/or property traceable to such property. These

  assets, and their current location, are more fully described as (collectively, the “Defendant

  Assets”):

                                                  2
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 3 of 25



             (i)    One (1) 1999 135-foot Baglietto yacht, known as the M/Y Blue Ice, official

                    number 40146 registered in St. Vincent and the Grenadines, and in CURACAO;1

             (ii)   A total of approximately $45,585,667.46 in U.S. currency in the custody of the

                    UNITED STATES, which includes:

                     a. Approximately $5,999,710.00 in U.S. currency seized on or about

                         December 19, 2017;

                     b. Approximately $35,488,967.72 in U.S. currency seized on or about January

                         8, 2018; and

                     c. Approximately $4,096,989.74 in U.S. currency recovered on or about July

                         17, 2018;

             (iii) Real property located at Residencial Santa Maria Signature, Apartments 9-A and

                    9-B, including fixtures and furnishings, in Panama, PANAMA;

             (iv) Real property located at Residencial Santa Maria Signature, Apartments 2-A, 2-

                    B, 3-B, 5-B, 6-B, 7-B, 8-A, 11-A, 11-B, including fixtures and furnishings, in

                    Panama, PANAMA;

             (v)    Real property located at Residencial Costamare, Apartment 24-011, including

                    fixtures and furnishings, in Panama, PANAMA;

             (vi) Real property located at Residencial Costamare, Apartment 24-021, including

                    fixtures and furnishings, in Panama, PANAMA;

             (vii) Real property located at Vistamar Golf Village, Number 3, including fixtures and

                    furnishings, in Panama, PANAMA;




  1
   This asset is the subject of a sealed protective order that was entered on June 24, 2019, in Case
  No. 18-20685-CR-KMW. ECF No. 126.
                                                   3
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 4 of 25



                  (viii) Real property located at 18555 Collins Avenue, Unit 2205, Sunny Isles Beach,

                         Florida 33160, UNITED STATES;

                  (ix) All assets on deposit in account number Z1ULD767 at Valbury Capital Ltd. in

                         London, UNITED KINGDOM; and

                  (x)    Real property located at 2101 South Surf Road, Unit 2E, Hollywood, Florida,

                         UNITED STATES.

                 JURISDICTION AND VENUE

            2.          This Court has jurisdiction over this subject matter. See 28 U.S.C. §§ 1345,

  1355(a); 18 U.S.C. § 981(a)(1).

            3.          This Court has in rem jurisdiction over the Defendant Assets. See 28 U.S.C. §§

  1345, 1355(a).

            4.          Venue for this action is proper in this District because acts or omissions giving rise

  to the forfeiture occurred in the Southern District of Florida, and because this is the same District

  in which the related criminal prosecution was brought. See 28 U.S.C. § 1355(b)(1); 18 U.S.C. §

  981(h).

                 FACTUAL ALLEGATIONS

                  A. Introduction

            5.          At all relevant times, Venezuela had a foreign-currency exchange system under

  which the Venezuelan government would exchange local currency (bolivars) at a fixed rate for

  U.S. dollars. The fixed exchange rate had been well below the true economic rate by a substantial

  factor for several years.

            6.          For example, in 2014, an individual could exchange $10 million for 600 million

  Venezuelan bolivars at the true economic rate. If that individual also had access to the government



                                                          4
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 5 of 25



  fixed exchange rate, the individual could convert the same 600 million Venezuelan bolivars into

  $100 million. Essentially, in two transactions, that person could buy $100 million for $10 million.

         7.      The difference between the fixed rate and the true economic rate created

  opportunity for fraud and abuse, enabling Venezuelan officials to engage in foreign currency

  exchange schemes in return for bribes and kickbacks.

         8.      Petróleos de Venezuela, S.A. (“PDVSA”) was the Venezuelan state-owned oil

  company.

         9.      PDVSA was Venezuela’s primary source of income and foreign currency (namely,

  U.S. dollars and Euros), and consequently, it funded many of the corrupt foreign exchange

  schemes.

         10.     Francisco Convit Guruceaga (“Convit”), Jose Vincente Amparan Croquer

  (“Amparan”), Carmelo Antonio Urdaneta Aqui (“Urdaneta”), Abraham Edgardo Ortega

  (“Ortega”), Gustavo Adolfo Hernandez Frieri (“Hernandez Frieri”), Hugo Andre Ramalho Gois

  (“Gois”), Marcelo Federico Gutierrez Acosta y Lara (“Gutierrez”), Mario Enrique Bonilla Vallera

  (“Bonilla”), and Matthias Krull (“Krull”) conspired with each other and others to launder and

  engage in monetary transactions with the proceeds of corrupt currency exchange schemes

  involving PDVSA.

         11.     Convit was a Venezuelan national and was often referred to as a “Bolichico,” or

  member of the “boliburgués.”

         12.     Amparan, also known as “Chente,” was a Venezuelan national.

         13.     Urdaneta was a Venezuelan national and the legal counsel to the Venezuelan

  Ministry of Oil and Mining.




                                                  5
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 6 of 25



         14.    Ortega was a Venezuela national and the Executive Director of Financial Planning

  at PDVSA.

         15.    Hernandez Frieri was born in Colombia and was a naturalized U.S. citizen and

  resident of Miami, Florida.

         16.    Gois was a Portuguese national.

         17.    Krull was a German national and Panamanian resident.

         18.    Gutierrez was a Uruguayan national.

         19.    Bonilla was a Venezuelan national.

         20.    Conspirator 1 was a Venezuelan national and PDVSA official.

         21.    Conspirator 2 was a Venezuelan national. Along with Convit, Conspirator 2 was

  often referred to as a “Bolichico,” or member of the “boliburgués.”

         22.    Conspirator 3 was a Venezuelan national and the brother of Conspirator 1.

         23.    Conspirator 4 was a Venezuelan national and PDVSA official.

         24.    Conspirator 5 was a Swiss national, and Conspirator 6 was an Argentinian national.

  Along with Amparan, Conspirator 5 and Conspirator 6 are the directors of European Company 1.

         25.    Conspirator 7 was a Venezuelan national and the owner of a television network in

  Venezuela. Conspirator 7 was also the owner of Eaton Global Services Limited (“Eaton”), a Hong

  Kong company, as well as Andiron Corp SA (“Andiron”).

         26.    Rantor Capital C.A. (“Rantor”) was a Venezuelan shell company.

         27.    Venezuelan Official 1 was a Venezuelan national and a Vice President of PDVSA.

         28.    Venezuelan Official 2 was a Venezuelan national and public official.

         29.    European Company 1 operated as a real estate firm in Madrid, Spain.

         30.    European Financial Institution 1 operated as a private investment firm in Malta.



                                                  6
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 7 of 25



         31.      The confidential source (“CS”) was a private asset manager in Latin America. The

  CS began cooperating with Homeland Security Investigations in or around April 2016.

         32.      Villa del Riposo, S.A. (“Villa del Riposo”) was a Panamanian shell company.

         33.      Miglior Investimentos, S.A. (“Miglior Investimentos”) was a Panamanian shell

  company.

         34.      Global Securities Trade Finance (“GSTF”) was a Cayman Islands exempted

  company with limited liability established on or about May 18, 2006.

         35.      Global Securities Advisors GP, LLC (“Global Securities Advisors GP”) was a

  Delaware limited liability company established on or about October 24, 2007.

         36.      Global Securities Holdings, LLC (“Global Securities Holdings”) was a Florida

  limited liability company established on or about October 24, 2002, and domiciled in Miami,

  Florida.

         37.      Global Securities Management LLC (“Global Securities Management”) was a

  Florida limited liability company established on or about October 23, 2002, and domiciled in

  Miami, Florida.

         38.      Serfindata S.A. (“Serfindata”) was a Colombian company that entered into

  purported loan agreements with GSTF.

               B. Eaton-Rantor Loan Scheme

         39.      In or around December 2014, PDVSA and Rantor entered into a “loan” contract,

  which Rantor later assigned to Eaton.

         40.      Under the following agreements, Eaton would receive approximately €511 million

  from PDVSA after only “loaning” PDVSA approximately 7.2 billion Venezuelan bolivars, the

  market equivalent of approximately €35 million (hereinafter referred to as the “Eaton-Rantor Loan



                                                  7
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 8 of 25



  Scheme”):

                (i)     In a loan contract dated on or about December 17, 2014, Rantor agreed to

         “loan” 7.2 billion Venezuelan bolivars to PDVSA. The “loan” contract was executed by

         Venezuelan Official 1 as a Vice President of PDVSA. Venezuelan Official 1 was a

         “foreign official” as defined in the Foreign Corrupt Practices Act (“FCPA”).

                (ii)    In an assignment contract dated on or about December 23, 2014, Rantor

         assigned its rights as PDVSA’s creditor under the “loan” contract to Eaton, and PDVSA

         was given the right to cancel the debt within 180 days by paying $600 million.

                (iii)   In a notice of assignment letter dated on or about December 23, 2014, Eaton

         sent a notice of the assignment to PDVSA (i.e., Venezuelan Official 1), and suggested that

         PDVSA repay the 7.2-billion bolivar loan in the Euro equivalent of $600 million.

         41.    The division of proceeds from the Eaton-Rantor Loan Scheme was as follows:

                a.      Approximately €227 million went to the “Bolichicos” or “Boli” (Convit and

         Conspirator 2); and

                b.      Approximately €227 million Euros went to Conspirator 7.

         42.    The proceeds were further distributed as follows:

                c.      The “Bolichicos” routed approximately €78 million of their €227 million to

         the CS for further payment to others; and

                d.      Conspirator 7 routed approximately €159 million to individuals known as

         “Los Chamos,” the stepsons of Venezuelan Official 2, who was a “foreign official” as

         defined in the FCPA.

         43.    On or about May 25, 2015, an addendum to the “loan” contract between Rantor and

  PDVSA doubled the initial credit line from approximately 7.2 billion Venezuelan bolivars to



                                                 8
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 9 of 25



  approximately 14 billion Venezuelan bolivars. Consequently, by in or around May 2015, the funds

  involved in Eaton-Rantor Loan Scheme increased from approximately €511 million to

  approximately €1 billion, or $1.2 billion.

               C. Kickback and Bribe Payments to Venezuela Official 1

         44.      In exchange for authorizing the “loan,” Venezuelan Official 1 received kickback

  and bribe payments from the proceeds of the Eaton-Rantor Loan Scheme.

         45.      Specifically, the CS paid Venezuelan Official 1 a total of approximately $300,000

  in two cash payments on or about June 4 and 26, 2015. This sum was deducted from the balance

  of the approximately €78 million that had been routed to the CS for further distribution by the

  “Bolichicos.”

         46.      Venezuelan Official 1 received these cash payments in exchange for his official

  acts in facilitating the Eaton-Rantor Loan Scheme, including executing the aforementioned

  December 17, 2017, contract as a Vice President of PDVSA.

         47.      These kickback and bribe payments funded by the proceeds of the Eaton-Rantor

  Loan Scheme violated not only Venezuelan bribery laws, but also the FCPA because one or more

  members of the conspiracy engaged in corrupt acts from within the territory of the United States.

         48.      In order to conceal and disguise the nature, location, source, ownership, and control

  of the illicit funds, the members of the conspiracy included an array of straw owners, bankers, and

  money managers who facilitated the laundering of the proceeds derived from the Eaton-Rantor

  Loan Scheme and other corrupt schemes involving PDVSA.

               D. Acquisition of M/Y Blue Ice

         49.      Between on or about December 29, 2014, and February 2, 2015, as a result of the

  Eaton-Rantor Loan Scheme, PDVSA sent a total of approximately €385,216,708.87 via seven wire



                                                    9
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 10 of 25



   transfers to accounts held by European Financial Institution 1 for the benefit of Eaton, a company

   owned and controlled by Conspirator 7.

          50.     These Euros were subsequently exchanged for U.S. dollars, and approximately $45

   million of the funds initially for the benefit of Eaton were transferred to Andiron, another company

   owned and controlled by Conspirator 7.

          51.     Between on or about September 29, and December 4, 2015, more than $3 million

   traceable to the Eaton-Rantor Loan Scheme was transferred from European Financial Institution 1

   to a yacht sales company in Miami, Florida (the “Yacht Company”) in the following wires:

                  (i)     On or about September 29, 2015, approximately $541,614 was transferred

          from European Financial Institution 1 to the Yacht Company, with the wire transfer details

          stating “INV GP 1415 + DEPOSIT;”

                  (ii)    On or about December 1, 2015, approximately $1,000,000 was transferred

          from European Financial Institution 1 to the Yacht Company, with the wire transfer details

          stating “CONTRACT DD 10/09/2015;” and

                  (iii)   On or about December 8, 2015, approximately $1,500,000 was transferred

          to the Yacht Company, with the wire transfer details stating “CONTRACT DD

          09/10/2015.”

          52.     Then, in or around December 2015, a total of approximately $3,132,000 was

   transferred or withdrawn in five transactions from the Yacht Company’s account to fund the

   purchase of one (1) 1999 135-foot Baglietto yacht, known as the M/Y Blue Ice, official number

   40146 registered in St. Vincent and the Grenadines (“M/Y Blue Ice”). The details for each of these

   transactions referenced “135 BAGLIETTO” or payments for “BAGLIETTO BLUE ICE.”




                                                   10
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 11 of 25



             53.      A Yacht Company representative confirmed that the M/Y Blue Ice was acquired

   for Conspirator 7’s brother-in-law. He also confirmed that the two transfers on or about December

   1 and 8, 2015, from European Financial Institution 1 funded the purchase of M/Y Blue Ice.

                   E. Laundering of Proceeds for Urdaneta, Seized Funds, and Acquisition of
                      Panama Real Properties, Porsche Design Tower Unit, and Valbury Account

             54.      Between on or about January 14, and February 12, 2015, a total of approximately

   €78,876,101.07 traceable to proceeds from the Eaton-Rantor Loan Scheme was transferred, in

   three transactions from European Financial Institution 1, to an account held by the trustee of the

   CS’s trust. Such funds were subsequently transferred to other accounts owned or controlled by

   the CS.

             55.      The CS was tasked with laundering these illicit proceeds for the benefit of not only

   Venezuelan Official 1 (as described above in paragraphs 44 to 48), but also for the benefit of

   Conspirator 1, Conspirator 3, Urdaneta, and Ortega.

             56.      Starting in or around January 2015, in recorded conversations and BlackBerry

   Messenger chats, Convit and Urdaneta discussed the CS’s receipt of such funds, and instructed the

   CS on how to handle the funds. Convit was present in the Southern District of Florida during

   certain of these communications.

             57.      Of the illicit proceeds transferred to the CS, the United States eventually took

   custody of a total of approximately $45,585,667.46.

             58.      Specifically, on or about December 19, 2017, and January 8, 2018, respectively,

   the United States seized approximately $5,999,710.00 and approximately $35,488,967.72 from the

   CS, who had been holding these funds for the benefit of Urdaneta.

             59.      On or about July 17, 2018, the CS turned over to the United States the remaining

   funds in his possession related to the Eaton-Rantor Loan Scheme, approximately $4,096,989.74.

                                                       11
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 12 of 25



          60.     By then, Urdaneta had already directed the CS to launder and spend a significant

   portion of Urdaneta’s share of the Eaton-Rantor Loan Scheme proceeds, including by funding the

   acquisition of real property in Panama.

          61.     For instance, on or about April 28, 2015, a contract was executed at the direction

   of Urdaneta for Villa del Riposo, a Panamanian shell company, to purchase Apartments 9-A and

   9-B at the Residencial Santa Maria Signature in Panama for a total of approximately $1,900,000.

          62.     Approximately €1,753,969.35 in the CS’s custody was exchanged for

   approximately $1,900,000 to fund the purchase of Apartments 9-A and 9-B.

          63.     On or about May 12, 2015, a contract was executed at the direction of Urdaneta for

   Miglior Investimentos, a Panamanian shell company, to purchase Apartments 2-A, 2-B, 3-B, 5-B,

   6-B, 7-B, 8-A, 11-A, and 11-B at the Residencial Santa Maria Signature in Panama for a total of

   approximately $9,500,000.

          64.     On or about May 22, 2015, approximately $9,501,021.42 was transferred from an

   account controlled by the CS to fund the purchase of Apartments 2-A, 2-B, 3-B, 5-B, 6-B, 7-B, 8-

   A, 11-A, and 11-B.

          65.     On or about July 19, 2016, contracts were executed at the direction of Urdaneta for

   Miglior Investimentos to purchase Apartment No. 24-021 for a $300,000 and Apartment No. 24-

   011 for a $310,000, both located at Residencial Costamare in Panama.

          66.     On or about October 4, and November 16, 2016, approximately $300,020 and

   approximately $310,020, respectively, were transferred from an account controlled by the CS to

   fund the purchase of Apartment Nos. 24-021 and 24-011.

          67.     On or about December 1, 2016, a contract was executed at the direction of Urdaneta

   for Miglior Investimentos to purchase Number 3 at Vistamar Golf Village in Panama for $900,000.



                                                  12
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 13 of 25



          68.     On or about January 5, 2017, approximately $900,020 was transferred from an

   account controlled by the CS to fund the purchase of Number 3.

          69.     In addition, at the instruction of Urdaneta, the CS met with others, including

   Amparan in Miami, Florida, to discuss other efforts to launder Urdaneta’s share of the proceeds

   from the Eaton-Rantor Loan Scheme.

          70.     In a meeting on or about April 27, 2016, which was recorded, Amparan explained

   to the CS that Amparan would launder Urdaneta’s proceeds using a fraudulent bond that would

   default in order to conceal the transfer of funds.

          71.     In subsequent communications, including a recorded phone call on or about May

   17, 2016, Urdaneta informed the CS that Urdaneta had paid a significant deposit for Unit 2205 at

   the Porsche Design Tower, which is located at 18555 Collins Avenue, Sunny Isles Beach, Florida

   33160. Urdaneta discussed titling Unit 2205 in the name of a company to conceal Urdaneta’s

   interest, and transferring the property to Amparan as a fee for Amparan’s laundering services.

          72.     On or about May 18, 2016, during a recorded meeting, Amparan and the CS also

   discussed using Urdaneta’s condominium unit as Amparan’s fee for laundering services.

          73.     According to online records on Florida’s Division of Corporations website, on or

   about May 26, 2016, Paladium Real Estate Group, LLC (“Paladium”) was established as a Florida

   limited liability company. The articles of organization named Urdaneta’s wife and another

   individual as the company’s managers.

          74.     A company resolution for Paladium dated September 16, 2016, appointed

   Amparan’s relative, as the sole manager of Paladium. On or about September 25, 2016, Paladium

   publicly filed an amendment to its articles of organization, removing Urdaneta’s wife as a manager

   and adding Amparan’s relative as a manager.



                                                    13
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 14 of 25



          75.      On or about December 22, 2016, Urdaneta’s wife assigned her interest in Unit 2205

   to Paladium, a Florida limited liability company. According to the assignment agreement,

   Urdaneta’s wife and another individual were the sole members of Paladium, with a 51 percent and

   a 49 percent interest in the company, respectively.

          76.      On or about January 12, 2017, title to Unit 2205 at the Porsche Design Tower was

   transferred to Paladium via special warranty deed.

          77.      Urdaneta also directed the CS to meet with Gois to discuss how to launder another

   portion of Urdaneta’s share of the Eaton-Rantor Loan Scheme proceeds.

          78.      On or about March 1, 2017, the CS met with Urdaneta, Amparan, Gois, and

   Conspirator 5 at the offices of European Company 1 in Madrid, Spain.

          79.      During the meeting, which was recorded, Gois explained that in order to conceal

   the transfer of funds to Urdaneta, the CS should buy a U.K. gilt to transfer to an account at Valbury

   Capital Ltd. in London, where the U.K. gilt would be swapped with a fake bond. A gilt is a

   government bond issued by the United Kingdom.

          80.      On or about April 26, 2017, the CS, at the request of Gois and Urdaneta, purchased

   a £5 million U.K. gilt with funds traceable to the Eaton-Rantor Loan Scheme.

          81.      On or about June 20, 2017, at the direction of Gois, the CS ordered that the U.K.

   gilt be free delivered to account number Z1ULD767 at Valbury Capital Ltd. in London, United

   Kingdom.

                F. Laundering of Proceeds for Ortega and Sage Beach Unit 2E

          82.      Aside from Urdaneta, the CS was also instructed to launder funds for Ortega. After

   the CS’s receipt of the approximately €78 million traceable to proceeds of the Eaton-Rantor Loan

   Scheme, Conspirator 1 and Conspirator 3 told the CS to assign $5 million of their share of the



                                                    14
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 15 of 25



   funds to Ortega.

           83.    The CS, through another company, was already managing an additional $7 million

   that belonged to Ortega. These funds were not proceeds of the Eaton-Rantor Loan Scheme, but

   derived from another illicit scheme at PDVSA.

           84.    As a result, in early 2016, the CS controlled a total of approximately $12 million

   for Ortega’s benefit.

           85.    On or about April 2, 2016, during a recorded meeting, Hernandez Frieri explained

   to the CS and Ortega that his brokerage firm, which was headquartered in Miami, Florida and

   operated in the United States and Latin America, received payments made to look like investments

   into a fund, only to launder such payments out of that fund.

           86.    Under this scheme, as explained by Hernandez Frieri, Ortega’s funds would be

   transferred from the CS’s custody to accounts managed and controlled by Hernandez Frieri. The

   transfer would be justified as a subscription in an investment fund managed by Hernandez Frieri’s

   firm.

           87.    Because a financial institution makes such investments as a nominee on behalf of

   its underlying client, the bank would appear to hold the shares on the subscription paperwork,

   thereby concealing Ortega’s ownership.

           88.    Once “invested,” the illicit proceeds could then be transferred to accounts that could

   be accessed by Ortega.

           89.    In furtherance of this laundering scheme, on or about May 5, 2016, Hernandez

   Frieri sent, via e-mail, a fund subscription agreement for GSTF, a fund Hernandez Frieri

   controlled. The subscription agreement directed that payment be made by wire transfer to an

   account at City National Bank in New Jersey, held in the name of GSTF.



                                                   15
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 16 of 25



          90.    According to an investment management agreement, Global Securities Advisors,

   LLC was the “investment manager” for GSTF.          In other documentation, however, Global

   Securities Advisors GP, a different entity, was referenced as the “investment manager” for GSTF.

          91.    According to a notarized document submitted to GSTF’s fund administrator,

   Global Securities Advisors GP was 100 percent owned by Global Securities Holdings, a Florida

   limited liability company. According to online records on Florida’s Division of Corporations

   website, as of in or around October 2018, “Cesar Hernandez” was Global Securities Holdings’

   registered agent and manager.

          92.    At the direction of Ortega and Hernandez Frieri, on or about May 26, 2016, the CS

   caused the transfer of approximately $7 million to an account number ending in 5724 at City

   National Bank, which was subsequently transferred on or about May 31, 2016, to an account

   number ending in 6054 held by GSTF (“GSTF CNB Account 6054”).

          93.    In addition, on or about January 21 and February 21, 2017, Hernandez Frieri sent,

   via e-mail, GSTF subscription agreements to the CS with respect to Ortega’s remaining $5 million

   in the CS’s custody. On or about February 28, 2017, approximately $5 million was transferred to

   GSTF CNB Account 6054, which was subsequently transferred on or about May 24, 2017, to an

   account at City National Bank ending in 2421 held by GSTF.

          94.    A total of approximately $120,000 traceable to these illicit proceeds was used to

   fund the purchase of Unit 2E at the Sage Beach condominium, which is located at 2101 South Surf

   Road, Hollywood, Florida.

          95.    Specifically, on or about April 3, 2017, approximately $30,000 was transferred

   from GSTF CNB Account 6054 to an account ending in 7276 at Wells Fargo Bank (“GSM WF

   Account 7276”) held in the name of Global Securities Management, a Florida limited liability



                                                 16
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 17 of 25



   company. According to financial records, the sole signatory of GSM WF Account 7276 was Cesar

   Hernandez Jr.

            96.    On or about April 18, 2017, approximately $30,000 was transferred from GSM WF

   Account 7276 to a trust account for the purchase of Unit 2E at the Sage Beach.

            97.    On or about April 19, 2017, approximately $90,000 was transferred from GSTF

   CNB Account 6054 to GSM WF Account 7276.

            98.    On the same day, on or about April 19, 2017, approximately $86,119.83 was

   transferred from GSM WF Account 7276 to a trust account for the purchase of Unit 2E of the Sage

   Beach.

            99.    The $30,000 transfer to GSM WF Account 7276 was characterized as a “structuring

   fee” for Serfindata, a Colombian company, while the $90,000 transfer was a “loan” from GSTF to

   Global Securities Management.

            100.   On or about March 27, 2017, Serfindata, as borrower, and GSTF, as lender, had

   purportedly entered into a $1-million loan agreement, which was executed on behalf of GSTF by

   Hernandez Frieri as its director. The loan agreement, as amended on or about June 29, 2017,

   contemplated a maturity date six months from disbursement on which principal plus a 10-percent

   interest rate would be repaid to GSTF CNB Account 6054. The agreement also contemplated the

   payment of structuring fees. This loan was not fully repaid.

            101.   Similarly, on or about April 17, 2017, Global Securities Management, as borrower,

   and GSTF, as lender, had purportedly entered into a $90,000 loan agreement, which was executed

   by Cesar Hernandez Jr. on behalf of Global Securities Management and Hernandez Frieri on behalf

   of GSTF. The loan agreement contemplated a maturity date one month after disbursement on

   which principal and 8-percent interest would be repaid to GSTF CNB Account 6054. This loan



                                                  17
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 18 of 25



   was not fully repaid.

          102.    According to closing documents, on or about April 14, 2017, title to Unit 2E was

   transferred to LAND TRUST TH 041117 dated April 10, 2017, after receipt of approximately

   $120,000 traceable to Ortega’s $7 million in illicit proceeds, as well as an additional $900,000 on

   escrow at a title insurance company.

          103.    Based on trust documents, Tulia Eugenia Hernandez was the trustee of LAND

   TRUST TH 041117, and she and Cesar Gabriel Hernandez were the settlors and grantors.

          104.    Tulia Eugenia Hernandez was Hernandez Frieri’s sister-in-law, and Cesar Gabriel

   Hernandez was Hernandez Frieri’s brother. They were the parents of Cesar Hernandez Jr.

              G. Federal Criminal Cases

          105.    On August 15, 2018, a federal grand jury in the Southern District of Florida

   returned an Indictment charging Convit, Amparan, Urdaneta, Ortega, Hernandez Frieri, Gois,

   Gutierrez, and Bonilla with conspiracy to commit money laundering in violation of 18 U.S.C.

   § 1956(h), money laundering in violation of 18 U.S.C. §§ 1956(a)(1)(B) and 1956(a)(2)(A), and

   interstate and foreign travel in aid of racketeering in violation of 18 U.S.C. § 1952(a)(3). See

   United States v. Convit et al., Case No. 18-20685-CR-KMW.

          106.    A Superseding Information was later filed charging Ortega with conspiracy to

   commit money laundering in violation of 18 U.S.C. § 1956(h). Ortega pleaded guilty to conspiracy

   to commit money laundering on October 31, 2018.

          107.    On August 16, 2018, an Information in a separate case was filed charging Krull

   with conspiracy to commit money laundering in violation of 18 U.S.C. § 1956(h). See United

   States v. Krull, Case No. 18-20682-CR-CMA. Krull pleaded guilty to conspiracy to commit

   money laundering, and was sentenced on October 29, 2018.



                                                   18
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 19 of 25



          108.    On May 3, 2019, Hernandez Frieri made an initial appearance, and his arraignment

   was subsequently held.

          109.    Convit, Amparan, Urdaneta, Gois, Gutierrez, and Bonilla have not made an initial

   appearance, and the criminal case against them has been transferred to fugitive status.

            BASIS FOR FORFEITURE

          110.    Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in

   a transaction or attempted transaction in violation of [18 U.S.C. § 1956 and 1957], or any property

   traceable to such property” is subject to forfeiture to the United States.

          111.    Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal, which

   constitutes or is derived from proceeds traceable to a violation of . . . any offense constituting

   ‘specified unlawful activity’ . . . , or a conspiracy to commit such offense” is subject to forfeiture

   to the United States.

          112.    Pursuant to 18 U.S.C. § 1956(a)(1)(B)(i), it is a federal crime to, “knowing that the

   property involved in a transaction represents the proceeds of some form of unlawful activity,

   conduct[] or attempt[] to conduct such a financial transaction which in fact involves the proceeds

   of specified unlawful activity . . . to conceal or disguise the nature, the location, the source, the

   ownership, or the control of the proceeds of specified unlawful activity.”

          113.    Pursuant to 18 U.S.C. § 1956(a)(2)(A), it is a federal crime to “transport[],

   transmit[], or transfer[], or attempt[] to transport, transmit, or transfer a monetary instrument or

   funds from a place in the United States to or through a place outside the United States or to a place

   in the United States from or through a place outside the United States . . . with the intent to promote

   the carrying on of specified unlawful activity.”




                                                      19
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 20 of 25



          114.    Pursuant to 18 U.S.C. § 1956(a)(2)(B)(i), it is a federal crime to “transport[],

   transmit[], or transfer[], or attempt[] to transport, transmit, or transfer a monetary instrument or

   funds from a place in the United States to or through a place outside the United States or to a place

   in the United States from or through a place outside the United States . . . knowing that the

   monetary instrument or funds involved in the transportation, transmission, or transfer represent the

   proceeds of some form of unlawful activity and knowing that such transportation, transmission, or

   transfer is designed in whole or in part . . . to conceal or disguise the nature, the location, the

   source, the ownership, or the control of the proceeds of specified unlawful activity.”

          115.    Pursuant to 18 U.S.C. § 1957, it is a federal crime to “knowingly engage[]or

   attempt[] to engage in a monetary transaction in criminally derived property of a value greater than

   $10,000 and is derived from specified unlawful activity.”

          116.    Pursuant to 18 U.S.C. § 1956(h), it is a federal crime to conspire to commit any

   offense in violation of 18 U.S.C. § 1956 or 1957.

          117.    A “specified unlawful activity” is defined in 18 U.S.C. § 1956(c)(7)(B)(iv) to

   include, among other things: (i) with respect to a financial transaction occurring, in part, in the

   United States, a foreign offense involving bribery of a public official, and the misappropriation,

   theft, or embezzlement of public funds by or for the benefit of a public official; and (ii) a felony

   violation of the FCPA.

          118.    Bribery of a public official is a criminal offense in Venezuela under the Law

   Against Corruption.

          119.    Pursuant to the FCPA, 15 U.S.C. § 78dd-3, it is a federal crime “corruptly to make

   use of the mails or any means or instrumentality of interstate commerce or to do any other act in

   furtherance of an offer, payment, promise to pay, or authorization of the payment of any money,



                                                    20
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 21 of 25



   or offer, gift, promise to give, or authorization of the giving of anything of value to . . . any foreign

   official for purposes of . . . influencing any act or decision of such foreign official in his official

   capacity, . . . inducing such foreign official to do or omit to do any act in violation of the lawful

   duty of such official, or . . . securing any improper advantage; or . . . inducing such foreign official

   to use his influence with a foreign government or instrumentality thereof to affect or influence any

   act or decision of such government or instrumentality, in order to assist such person in obtaining

   or retaining business for or with, or directing business to, any person.”

           120.    A violation of 18 U.S.C. § 1952 is also a “specified unlawful activity,” pursuant to

   18 U.S.C. §§ 1956(c)(7)(A) and 1961(1). Pursuant to 18 U.S.C. § 1952(a), it is a federal crime to

   “travel[] in interstate or foreign commerce or use[] the mail or any facility in interstate or foreign

   commerce, with intent to . . . distribute the proceeds of any unlawful activity; . . . or otherwise

   promote, manage, establish, carry on, or facilitate the promotion, management, establishment, or

   carrying on, of any unlawful activity.”

                                           FIRST CLAIM
                                 Proceeds of Foreign Bribery Offenses
                                      (18 U.S.C. § 981(a)(1)(C))

           121.    The factual allegations in paragraphs 1 to 120 are re-alleged and incorporated by

   reference herein.

           122.    As set forth above, the Defendant Assets constitute or were derived from proceeds

   traceable to a foreign offense involving bribery of a public official that occurred, in part, in the

   United States, and/or a conspiracy to commit such offense.

           123.    Accordingly, the Defendant Assets are subject to forfeiture to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(C).




                                                      21
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 22 of 25



                                         SECOND CLAIM
                        Property Involved in Money Laundering Conspiracy
                                     (18 U.S.C. § 981(a)(1)(A))

          124.    The factual allegations in paragraphs 1 to 120 are re-alleged and incorporated by

   reference herein.

          125.    As set forth above, the Defendant Assets were involved in transactions or attempted

   transactions in a conspiracy to commit an offense in violation of 18 U.S.C. § 1956 or 1957, and/or

   constitute property traceable to such property.

          126.    Accordingly, the Defendant Assets are subject to forfeiture to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(A).

                                         THIRD CLAIM
                    Property Involved in Concealment Laundering Transactions
                                    (18 U.S.C. § 981(a)(1)(A))

          127.    The factual allegations in paragraphs 1 to 120 are re-alleged and incorporated by

   reference herein.

          128.    As set forth above, the Defendant Assets were involved in transactions or attempted

   transactions designed, in whole or in part, to conceal or disguise the nature, the location, the source,

   the ownership, or control of proceeds of specified unlawful activity in violation of 18 U.S.C. §

   1956(a)(1)(B)(i), and/or constitute property traceable to such property.

          129.    Accordingly, the Defendant Assets are subject to forfeiture to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(A).

                                       FOURTH CLAIM
            Property Involved in International Promotional Laundering Transactions
                                    (18 U.S.C. § 981(a)(1)(A))

          130.    The factual allegations in paragraphs 1 to 120 are re-alleged and incorporated by

   reference herein.



                                                     22
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 23 of 25



          131.     As set forth above, the Defendant Assets were involved in transactions or attempted

   transactions of a monetary instrument or funds from a place in the United States to or through a

   place outside the United States, or to a place in the United States from or through a place outside

   the United States, with the intent to promote the carrying on of specified unlawful activity in

   violation of 18 U.S.C. § 1956(a)(2)(A), and/or constitute property traceable to such property.

          132.     Accordingly, the Defendant Assets are subject to forfeiture to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(A).

                                         FIFTH CLAIM
            Property Involved in International Concealment Laundering Transactions
                                    (18 U.S.C. § 981(a)(1)(A))

          133.     The factual allegations in paragraphs 1 to 120 are re-alleged and incorporated by

   reference herein.

          134.     As set forth above, the Defendant Assets were involved in transactions or attempted

   transactions from a place in the United States to or through a place outside the United States, or to

   a place in the United States from or through a place outside the United States, that were designed,

   in whole or in part, to conceal or disguise the nature, the location, the source, the ownership, or

   the control of the proceeds of specified unlawful activity in violation of 18 U.S.C.

   § 1956(a)(2)(B)(i), and/or constitute property traceable to such property.

          135.     Accordingly, the Defendant Assets are subject to forfeiture to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(A).

                                           SIXTH CLAIM
                 Property Involved in Laundering Transaction Greater Than $10,000
                                      (18 U.S.C. § 981(a)(1)(A))

          136.     The factual allegations in paragraphs 1 to 120 are re-alleged and incorporated by

   reference herein.



                                                    23
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 24 of 25



          137.    As set forth above, the Defendant Assets were involved in transactions in property

   of a value greater than $10,000 that was derived from specified unlawful activity in violation of

   18 U.S.C. § 1957, and/or constitutes property traceable to such property

          138.    Accordingly, the Defendant Assets are subject to forfeiture to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(A).

          WHEREFORE, Plaintiff, the United States of America, requests that this Honorable

   Court issue warrants for the arrest of the Defendant Assets; that notice of this action be provided

   to persons known or thought to have an interest in or right against the Defendant Assets; that the

   Defendant Assets be forfeited and condemned to the United States of America; and for such other

   and further relief as this Court may deem just, necessary and proper.

                                                        Respectfully submitted,

                                                        ARIANA FAJARDO ORSHAN
                                                        UNITED STATES ATTORNEY

                                                By:     /s/ Danielle Croke
                                                        Danielle Croke
                                                        Assistant United States Attorney
                                                        Fla. Bar No. 0723258
                                                        Danielle.croke@usdoj.gov
                                                        U.S. Attorney’s Office
                                                        99 Northeast Fourth Street, 7th Floor
                                                        Miami, Florida 33132-2111
                                                        Telephone: (561) 209-1035
                                                        Facsimile: (561) 655-9785

                                                        /s/ Nicole Grosnoff
                                                        Nicole Grosnoff
                                                        Assistant United States Attorney
                                                        Court ID No. A5502029
                                                        Nicole.s.grosnoff@usdoj.gov
                                                        U.S. Attorney’s Office
                                                        99 Northeast Fourth Street, 7th Floor
                                                        Miami, Florida 33132-2111
                                                        Telephone: (305) 961-9294
                                                        Facsimile: (305) 536-4089

                                                   24
Case 1:19-cv-24249-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 25 of 25
